Response to Prior Action
Applicant’s response of July 5, 2022 to the non-final rejection under 35 U.S.C. 112 (a) and (b) of April 4, 2022 is acknowledged. 
After consideration of the application in view of amendments, the examiner determines that the rejection and any objections are resolved. The rejection is withdrawn. 
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
For clarity the descriptions of figures 1.7 and 1.8 are amended to be in two lines of text. 
The descriptions now read:
--1.7 is a top perspective view, thereof; and
1.8 is a bottom perspective view thereof. –
In the second sentence of the special description, the verb [Provide] is cancelled. It is replaced with a gerund to read as follows in the interest of proper form:
--Providing --
Conclusion
The instant application is in condition for allowance.
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918